955 F.2d 43
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Respondent,v.George VAN WAGNER, Petitioner.
No. 92-8008.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 19, 1992.

On Petition for Permission to Appeal.
George Van Wagner, petitioner pro se.
Corey Justin Smith, Office of the United States Attorney, Alexandria, Va., for respondent.
PETITION DENIED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
George Van Wagner seeks permission to take an interlocutory appeal under 28 U.S.C. § 1292(b) (1988) of the district court's orders denying his motions for appointment of counsel and discovery.   This Court only has jurisdiction to consider appeals brought under § 1292(b) if the district court certifies that the order appealed from "involves a controlling question of law" and that immediate appeal would "materially advance the ultimate termination of the litigation."   The district court has not made such a certification in this case.   In addition, the orders appealed from are neither appealable final orders, 28 U.S.C. § 1291(a) (1988), nor appealable collateral orders,  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).   See Miller v. Simmons, 814 F.2d 962 (4th Cir.)  (appointment of counsel), cert. denied, 484 U.S. 903 (1987);   North Carolina Ass'n of Black Lawyers v. North Carolina Bd. of Law Examiners;  538 F.2d 547 (4th Cir.1976) (discovery).


2
We deny the petition for permission to take an interlocutory appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
PETITION DENIED.